Citation Nr: 1503168	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S.


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and located in the Virtual VA claims file.

The Board remanded the case for further development in December 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains the July 2013 hearing transcript as well as other duplicative documents.  The RO's supplemental statement of the case (SSOC) reflects consideration of this record.  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the claims.


FINDING OF FACT

Bilateral hearing loss did not manifest during service and has not been shown to be otherwise related to service, nor did sensorineural hearing loss manifest within one 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO provided the Veteran with a notice letter in November 2009, prior to the initial decision on the claim in April 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the November 2009 letter, the RO notified the Veteran of the evidence necessary to substantiate his claim for service connection and of the division of responsibilities for obtaining that evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  His service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, the record includes written statements and testimony provided by the Veteran and his representative.  

The Veteran was also afforded a VA examination in March 2010 in connection with his claim, and a clarifying opinion was obtained in January 2014 in response to the Board's December 2013 remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and medical opinions are adequate to decide the case because they are predicated on a review of the claims file, as well as on the examination during which a history was solicited from the Veteran.  As discussed below, the opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.   

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in July 2013 regarding his bilateral hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and advised the Veteran of the basic elements of service connection.  The undersigned Veterans Law Judge also sought to identify pertinent evidence not currently associated with the electronic claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488, 492.  There has been no allegation otherwise.

With regard to the December 2013 Board remand, the Board finds that the RO/Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained a clarifying medical opinion that was responsive to the questions asked.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.

The Veteran has contended that his hearing loss is a result of exposure to noise during service.  Specifically, he claims that, as a helicopter mechanic and gunner, he was exposed to significant noise during service.  See July 2013 Board hearing transcript, page 4; December 2009 statement.

The Veteran's service treatment records include a September 1969 entrance examination during which he denied a history of ear trouble and hearing loss.  On examination, his ears were found to be normal, and on audiological evaluation, puretone thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
0
5
10
-
15
 
During a March 1972 separation examination, the Veteran's ears were again found to be normal, and he denied having a history of ear trouble and hearing loss on his report of medical history.  On audiological evaluation, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In October 2009, the Veteran filed a claim for service connection for hearing loss.  The Veteran did not indicate on the form when his hearing loss started.

The Veteran was afforded a VA examination in March 2010.  His audiological evaluation, puretone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
70
75
LEFT
40
45
55
60
65

The Maryland CNC speech recognition test results were 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with moderately severe sensorineural hearing loss in both ears.  The examiner determined that the current hearing loss found was less likely than not a result of noise exposure during service.  In so finding, the examiner considered the Veteran's reported history of onset and noise exposure, including his military noise exposure and his post-service occupational and recreational noise exposure.  She based her rationale on the fact that the Veteran had normal hearing at separation.

During the July 2013 Board hearing, the Veteran's representative indicated that, to the best of his recollection, the Veteran "did not receive a hearing examination [upon separation, and] "that may have just been something that someone made a check in the box and really didn't notice."  See Board hearing transcript, page 4.  The Veteran recalled that, upon arriving home from separation, his family members and friends had problems understanding him due to his loud speech; he specifically recalled his mother saying, "we're in a room here, you don't have to holler."  Id. at 5.  The Veteran then recounted details of loud events in-service, such as being in helicopters with the doors open, machinegun fire, and jumping from helicopters.  Id.  The Veteran further indicated that he had an office job without significant noise exposure after service, and he denied having hobbies that involved loud noises.  Id. at 7.  

In the January 2014 VA clarifying opinion obtained in response to the Board's remand, another VA examiner reviewed the Veteran's claims file and determined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by the in-service noise exposure.  In so finding, examiner noted that the Veteran's hearing was found to be within normal limits at both entrance and separation from service, there was no significant shift from entrance to separation, and according to the Institute of Medicine, there is an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  In fact, he was provided audiological evaluations at the time of his entrance and separation examinations, but they did not reveal hearing loss as defined by VA. See 38 C.F.R. § 3.385.  His ears were also found to be normal at the time of both examinations, and he denied having a medical history of ear trouble and hearing loss.  Moreover, the Veteran did not seek treatment immediately following his separation, and there is no evidence of any hearing loss within one year of his military service.  

The Board does acknowledge that the Veteran has claimed that he developed hearing loss in service and has had the disorder since that time.  The Veteran is competent to report his experience and symptoms in service and thereafter. While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon objective testing, his hearing was documented as being within normal limits at the time of his separation from service.  He also specifically denied having ear trouble and hearing loss at the time of his separation.  As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from service.

The Veteran's reported history is further diminished by the fact that he does not recall having an audiological examination at the time of his separation.  The claims file includes a copy of the testing results, and the Veteran actually signed the separation examination report.  Thus, it appears that his recollection may not be entirely accurate, as there is affirmative evidence showing that he was provided testing.

In addition, the Board notes that the Veteran filed a claim for education benefits in the 1970s.  The application form specifically asked if the Veteran had ever filed a claim for disability benefits, but he indicated that he had not done so.  Indeed, he did not file a claim for service connection for hearing loss until December 2009.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's hearing loss in service to be not credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss did not manifest in service or within one year thereafter and that there has been no continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has claimed that he was exposed to acoustic trauma during his military service and that this was the injury sustained from which his hearing loss resulted. The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In fact, his service personnel records do show that he served in Vietnam and was a helicopter engineer and gunner.

In addition, the March 2010 VA examination report shows that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.

As previously noted, the March 2010 VA examiner stated that the Veteran's current hearing loss was less likely than not a result of noise exposure during service.  However, for reasons discussed in the prior remand, the Board finds that this opinion has diminished probative value.

The January 2014 VA examiner also opined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by the in-service noise exposure.  In so finding, the examiner noted that the Veteran's hearing was found to be within normal limits at both entrance and separation from service, there was no significant shift from entrance to separation, and according to the Institute of Medicine, there is an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

There is no other medical opinion of record addressing the etiology of the Veteran's bilateral hearing loss. 

The Board does acknowledge that the Veteran and his representative have asserted that his bilateral hearing loss is related to his noise exposure in service.  While the Board has considered these opinions, the Board finds that the January 2014 VA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the evidence does not show that the Veteran has current hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


